
	

113 SRES 399 IS: Expressing support for the American GI Forum.
U.S. Senate
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 399
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2014
			Mr. Cornyn submitted the following resolution; which was referred to the Committee on Veterans' Affairs
		
		RESOLUTION
		Expressing support for the American GI Forum.
	
	
		Whereas millions of Hispanic veterans returning home from World War II were segregated from other
			 veterans groups and wrongfully denied services by the United States
			 Department of Veterans Affairs;Whereas in response to such inequities, Hector P. Garcia, a United States Army veteran and
			 physician from Corpus Christi, Texas, founded the American GI Forum (AGIF)
			 on March 26, 1948;Whereas the motto of AGIF is Education is our Freedom and Freedom Should be Everybody's Business;Whereas in 1998, AGIF was granted a Federal charter pursuant to an Act of Congress (Public Law
			 105–231);Whereas one of the purposes stated in the AGIF charter is fostering and enlarging equal educational opportunities, equal economic opportunities, equal
			 justice under the law, and equal political opportunities for all United
			 States citizens, regardless of race, color, religion, sex, or national
			 origin;Whereas the flagship Veterans Service Center of the AGIF National Veterans Outreach Program is
			 based in San Antonio, Texas, and provides a continuum of care to veterans in need, including employment training, counseling, and a homeless veterans
			 reintegration program;Whereas the AGIF Residential Center for Homeless Veterans has 80 transitional beds and 60
			 single-room apartments dedicated to the needs of our Nation's homeless
			 veterans;Whereas AGIF is now the largest federally chartered Hispanic veterans organization in the United
			 States, with chapters in 40 States and Puerto Rico; andWhereas AGIF continues to be a beacon of hope and an avenue for community involvement for returning
			 veterans:  
    Now, therefore, be it
		
	
		That the Senate—
			(1)supports and commends the mission, goals, and ideals of the American GI Forum and its members; and(2)encourages others to join with the American GI Forum to ensure that veterans are never again denied
			 the benefits they have earned through their service.
			
